 1
                                                                              JS-6
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     BRANDON CHE LEE,                  ) Case No.: CV 19-2811-DMG (KS)
11                                     )
                     Plaintiff,
12                                     )
             v.                        )
13                                     ) ORDER AND JUDGMENT OF DISMISSAL
14   WARDEN, et al,                    )
                                       )
15                   Defendants.       )
16   _________________________________ )

17
18          On April 11, 2019, Plaintiff, a federal prisoner incarcerated at FCI-Terminal Island and
19   proceeding pro se, filed a civil rights complaint (the “Complaint”). (Dkt. No. 1.) The
20   Complaint does not identify the individuals being sued, the relief Plaintiff seeks, or the laws
21   or constitutional provisions that Plaintiff believes have been violated. (See generally id.) As
22   such, the complaint violates Rule 8 of the Federal Rules of Civil Procedure and is subject to
23   dismissal for failure to state a claim upon which relief can be granted. See FED. R. CIV. P. 8;
24   United States ex rel. Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1059 (9th Cir.
25   2011) (complaint violates Rules 8 if a defendant would have difficulty understanding and
26   responding to it); see also 28 U.S.C. § 1915A(b) (Congress requires district courts to dismiss
27   civil rights complaints brought by prisoners if the court determines that the complaint, or any
28   portion thereof, fails to state a claim upon which relief can be granted).

                                                    1
 1         Also on April 11, 2019, the Court notified Plaintiff that he had failed to pay the filing
 2   fee and had not filed a request to proceed in forma pauperis. (Dkt. No. 2.) On April 29, 2019,
 3   after more than two weeks had passed and Plaintiff had not responded to the Court’s
 4   notification, the Court ordered Plaintiff to show cause, no later than May 20, 2019, why the
 5   action should not be dismissed for failure to pay the filing fee or obtain authorization to
 6   proceed without prepayment of the fee.
 7         More than 30 days have now passed since the Court issued its April 29, 2019 Order,
 8   and more than two weeks have passed since Plaintiff’s deadline for paying the filing fee or
 9   filing a request to proceed without prepayment of the fee. To date, Plaintiff has neither paid
10   the filing fee nor requested to proceed in forma pauperis. In light of the foregoing, IT IS
11   HEREBY ORDERED AND ADJUDGED that this action is DISMISSED.
12
13   DATED: June 17, 2019
14                                                     ________________________________
15                                                              DOLLY M. GEE
                                                       UNITED STATES DISTRICT JUDGE
16
17
18
     Presented by:
19
20
21   ___________________________________
            KAREN L. STEVENSON
22   UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28

                                                  2
